DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/4/2021 has been entered.
Election/Restrictions
Claims 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 9, directed to “Photovoltaic device comprising at least one photovoltaic cell, and at least one Luminescent solar concentrator according to claim 1”, previously withdrawn from consideration as a result of a restriction requirement, claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of a photovoltaic device in groups 4 as set forth in the Office action mailed on 1/17/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul A. Serbinowski on 5/19/2021.
In the Claims:
In Claim 1 line 16, please change the limitation of “phenyl naphthyl” to --phenylnaphthyl--
In Claim 1 Line 12, for the limitation of “C1-C20-alkoxyl groups” please delete the dash/hyphen between “C20” and “alkoxyl”
In Claim 9, please delete the limitation of “said” 
The following is an examiner’s statement of reasons for allowance:
Stossel (US Pub No. 2006/0052612), Akkuratov (EP 2730600), and Morishita (US Pub No. 2008/0093985) are the closest prior art.
Strossel et al. teaches a novel compounds containing 2,1,3-benzothiadiazole [Abstract] for a photovoltaic device [0073]
Akkuratov et al. teaches a benzothiadiazole derivative with the formula below [Abstract], where R1 and R2 can be an aryloxy, and aryloxy is further defined in in para. 53 and 62 as an aryloxy or arylalkoxyl group such as phenoxy group, which can be used in photovoltaics [Abstract] for providing improved photovoltaic efficiency [0004]

Modified Strossel et al. teaches a benzothiadiazole derivative used for solar cells but does not teach “Luminescent solar concentrator (LSC) including at least one disubstiuted diaryloxybenzoheterodiazole compound of general formula (I).”
The references would not have been obvious to combine with the teaching of modified Strossel et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “Luminescent solar concentrator (LSC) including at least one disubstiuted diaryloxybenzoheterodiazole compound of general formula (I).”
Therefore; claims 1-2, are 9-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726